—Order, Supreme Court, Bronx County (Barry Salman, J.), entered September 26,1995, which granted defendants’ motion for an extension of time to serve a demand for a change of venue, unanimously affirmed, without costs.
The extension was a proper exercise of discretion, where the complaint misstated that plaintiffs were New York City residents, the motion was made within seven weeks after the defendants served their answer, and plaintiffs remain free, if so advised, to oppose a change of venue as an inconvenience (CPLR 510 [3]). Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.